ATTORNEY DISCIPLINARY ' PROCEEDINGS
PER CURIAM.
liOn December 6, 2013, we accepted a petition for consent discipline and suspended respondent; Gilbert E. Stampley, for a period of eighteen months, with all but one year deferred, subject to his successful completion of a one-year period of unsupervised probation. In re: Stampley, 13-2604 (La.12/6/13), 129 So.3d 527 (“Stampley I”).1 In the instant matter, respondent and the Office of Disciplinary Counsel (“ODC”) jointly seek to make the deferred portion of the Stampley I suspension exec-utory, based upon new violations of the Rules of Professional Conduct by respondent. Specifically, after the effective date of respondent’s suspension, he acknowledges that he appeared in open court on behalf of a client, prepared and filed legal pleadings on the client’s behalf, notarized documents for the client, and gave her legal advice.
We agree that these facts reflect new violations of the Rules of Professional Conduct by respondent which would support the imposition of the deferred portion of the eighteen-month suspension we imposed on December 6, 2013. Accordingly, we will make the previously deferred portion of respondent’s suspension immediately executory.2
IgDECREE
For the reasons assigned, the previously deferred portion of the eighteen-month *874suspension imposed in In re: Stampley, 13-2604 (La.12/6/13), 129 So.3d 527, is hereby made immediately executory. All costs and expenses in the matter are assessed against respondent, Gilbert E. Stampley, Louisiana Bar Roll number 12392, in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid,

. The record in Stampley I reflected that respondent was the subject of multiple complaints involving allegations that he neglected his clients' legal matters, failed to communicate with his clients, failed to timely account for fees, and improperly attempted to settle his liability for malpractice.


. Respondent acknowledges in the petition that “this submission does not reflect final discipline in the matter.”